Citation Nr: 1820102	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-25 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus type II with diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1995.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision and notification letter of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed for an increased rating for his diabetes mellitus type II with peripheral neuropathy in March 2011.  The Veteran's last VA examination for his diabetes was in October 2011.  In August 2012, the Veteran wrote that his diabetes has worsened, he is on insulin five times a day, on a very restricted diet and has very regulated daily activities.  Additionally, the Veteran's representative contended in February 2018 that the Veteran's diabetes has gotten worse and another examination is warranted.  As a result, and given the time that has transpired since his last examination, the Board finds that a new examination is warranted.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); 38 C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records.

2. After the above records development is complete, schedule the Veteran for an appropriate VA examination to determine the severity of his diabetes disability.  

3. After completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, furnish the Veteran and his representative with a supplemental statement of the case and the appropriate period to respond.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

